 



Exhibit 10.1
FORM OF
GENERAL GROWTH PROPERTIES, INC.
RESTRICTED STOCK AWARD AGREEMENT
     THIS AGREEMENT is made and entered into as of                             
(the “Grant Date”) by and between GENERAL GROWTH PROPERTIES, INC., a Delaware
corporation (the “Company”), and «Name» (the “Employee”).
     WHEREAS, the Company desires to reward the Employee for his continuing
efforts on behalf of the Company by awarding him restricted shares (the
“Restricted Shares”) of common stock, $.01 par value, of the Company (the
“Common Stock”), subject to the terms and conditions set forth in the General
Growth Properties, Inc. 2003 Incentive Stock Plan (the “2003 Plan”) and the
terms, conditions, and restrictions set forth in this Agreement.
     NOW, THEREFORE, for good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. Award of Shares. In accordance with the terms of the 2003 Plan which are
hereby incorporated herein, the Company hereby awards to the Employee, subject
to the terms, conditions and restrictions set forth in this Agreement, «Shares»
shares of Common Stock (“Restricted Shares”) as of the Grant Date.
     2. Rights of Stockholder. Employee shall have all of the rights of a
stockholder with respect to the Restricted Shares (including the right to vote
the Restricted Shares and the right to receive dividends with respect to the
Restricted Shares), except as provided in paragraph 3 and paragraph 6 hereof.
     3. Restrictions on Transfer. Except as otherwise provided in this
Agreement, Employee may not sell, transfer, assign, pledge, encumber or
otherwise dispose of any portion of the Restricted Shares or the rights granted
hereunder (any such disposition or encumbrance being referred to herein as a
“transfer”) until such portion of the Restricted Shares becomes vested in
accordance with Section 4 of this Agreement. Any transfer or purported transfer
by Employee of any of the Restricted Shares shall be null and void and the
Company shall not recognize or give effect to such transfer on its books and
records or recognize the person to whom such purported transfer has been made as
the legal or beneficial holder of such shares. The Restricted Shares shall not
be subject to sale, execution, pledge, attachment, encumbrance or other process
and no person shall be entitled to exercise any rights of Employee as the holder
of such Restricted Shares by virtue of any attempted execution, attachment or
other process until the restrictions imposed herein on the transfer of the
Restricted Shares shall lapse as provided in Section 4 hereof.
     4. Lapse of Restrictions.
          (a) Subject to Sections 4(b), (c) and (d), the interest of the
Employee in the Restricted Shares shall vest as to 25% of such Restricted Shares
on each of the first four anniversaries:
                                        ; provided, however, that no fractional
shares shall vest, but shall be carried over to the next subsequent vesting date
until all such fractional shares are equal to at least one whole share, at which
time such whole share shall vest and any remaining fractional share shall be
carried over and vest in accordance with the terms hereof.
          (b) If the Employee’s employment with the Company or any of its
Affiliates or Subsidiaries is terminated for any reason other than Retirement
(as defined in Section 4(c)), the Restricted Shares subject to the provisions of
this Agreement which have not vested at the time of the Employee’s termination
of employment shall be forfeited by the Employee and ownership shall be
transferred back to the Company.
          (c) If the Employee’s employment with the Company or any of its
Affiliates or Subsidiaries is terminated as a result of Retirement, some or all
of the Restricted Shares subject to the provisions of this Agreement which have
not vested at the time of the Employee’s Retirement shall continue to vest as
follows (and any unvested Restricted Shares which do not continue to vest
pursuant to this Section 4(c) shall be forfeited):

 



--------------------------------------------------------------------------------



 



  (i)   If the Employee has been employed by the Company or any of its
Affiliates or Subsidiaries for less than 5 years, no further vesting shall
occur;     (ii)   If the Employee has been employed by the Company or any of its
Affiliates or Subsidiaries for more than 5 years, but less than 10 years, 25% of
the unvested shares will not be forfeited and shall continue to vest in equal
increments in accordance with the dates, and subject to the provision regarding
non-vesting of fractional shares, set forth in Section 4(a);     (iii)   If the
Employee has been employed by the Company or any of its Affiliates or
Subsidiaries for more than 10 years, but less than 15 years, 50% of the unvested
shares will not be forfeited and shall continue to vest in equal increments in
accordance with the dates, and subject to the provision regarding non-vesting of
fractional shares, set forth in Section 4(a);     (iv)   If the Employee has
been employed by the Company or any of its Affiliates or Subsidiaries for more
than 15 years, but less than 20 years, 75% of the unvested shares will not be
forfeited and shall continue to vest in equal increments in accordance with the
dates, and subject to the provision regarding non-vesting of fractional shares,
set forth in Section 4(a); and     (v)   If the Employee has been employed by
the Company or any of its Affiliates or Subsidiaries for more than 20 years,
100% of the unvested shares will not be forfeited and shall continue to vest in
equal increments in accordance with the dates, and subject to the provision
regarding non-vesting of fractional shares, set forth in Section 4(a).

          For purposes of this Agreement, Retirement shall mean retirement from
employment with the Company or any of its Affiliates or Subsidiaries on or after
age 65.
          (d) Notwithstanding Section 4(a) hereof, in the event of a Change in
Control, the restrictions on transfer imposed by Section 3 on the Restricted
Shares shall lapse.
     5. Transferability. Notwithstanding anything contained in this Agreement to
the contrary, Restricted Shares are not transferable or assignable by the
Employee until the restrictions thereon have lapsed.
     6. Adjustment Provisions. If, during the term of this Agreement, there
shall be any merger, reorganization, consolidation, recapitalization, stock
dividend, stock split, extraordinary distribution with respect to the Common
Stock, or other change in corporate structure affecting the Common Stock, the
Committee shall make or cause to be made an appropriate and equitable
substitution or adjustment with respect to the Restricted Shares, including a
substitution or adjustment in the aggregate number or kind of shares subject to
this Agreement, notwithstanding that the Restricted Shares are subject to the
restrictions on transfer imposed by Section 3 above.
     7. Taxes. As a condition precedent to the receipt of any Restricted Shares
hereunder, Employee agrees to pay to the Company, at such times as the Company
shall determine, such amounts as the Company shall deem necessary to satisfy any
withholding taxes due on income that Employee recognizes as a result of the
award of the Restricted Shares hereunder. The obligations of the Company under
this Agreement and the 2003 Plan shall be conditional on such payment or
arrangements, and the Company, its Affiliates and Subsidiaries shall, to the
extent permitted by law, have the right to withhold vested Restricted Shares or
deduct any such taxes from any payment otherwise due to the Employee.
     8. Registration. This grant is subject to the condition that if at any time
the Committee shall determine, in its discretion, that the listing of the shares
of Common Stock subject hereto on any securities exchange, or the registration
or qualification of such shares under any federal or state law, or the consent
or approval of any regulatory body, shall be necessary or desirable as a
condition of, or in connection with, the grant, receipt or delivery of shares
hereunder, such grant, receipt or delivery will not be effected unless and until
such listing,

 



--------------------------------------------------------------------------------



 



registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The Company
agrees to make every reasonable effort to effect or obtain any such listing,
registration, qualification, consent or approval.
     9. Rights of Employee. In no event shall the granting of the Restricted
Shares or the other provisions hereof or the acceptance of the Restricted Shares
by Employee interfere with or limit in any way the right of the Company, an
Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue their present or
any other rate of compensation.
     10. Construction.
     (a) Successors. This Agreement and all the terms and provisions hereof
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs and successors, except as
expressly herein otherwise provided.
     (b) Entire Agreement; Modification. This Agreement contains the entire
understanding between the parties with respect to the matters referred to
herein. Subject to Section 15 of the 2003 Plan, this Agreement may be amended by
the Committee.
     (c) Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the 2003 Plan. The descriptive headings of the respective Sections and
subsections of this Agreement are inserted for convenience of reference only and
shall not be deemed to modify or construe the provisions which follow them. Any
use of any masculine pronoun shall include the feminine and vice-versa and any
use of a singular, the plural and vice-versa, as the context and facts may
require. The construction and interpretation of this Agreement shall be governed
in all respects by the laws of the State of Delaware.
     (d) Notices. All communications between the parties shall be in writing and
shall be deemed to have been duly given as of the date and time of hand delivery
or three days after mailing via certified or registered mail, return receipt
requested, proper postage prepaid to the following or such other addresses of
which the parties shall from time to time notify one another.

                  (1) If to the Company:   General Growth Properties, Inc.
 
          110 North Wacker Drive
 
          Chicago, Illinois 60606
 
                (2) If to the Employee:   «Name»
 
          c/o General Growth Properties, Inc.
 
          110 North Wacker Drive
 
          Chicago, Illinois 60606

     (e) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.
     (f) Counterpart Execution. This Agreement may be executed in counterparts,
each of which shall constitute an original and all of which, when taken
together, shall constitute the entire document.

 



--------------------------------------------------------------------------------



 



            GENERAL GROWTH PROPERTIES, INC.
      By:           John Bucksbaum        Chief Executive Officer     

            EMPLOYEE



 
«Name»
                       

 